156 Ga. App. 241 (1980)
274 S.E.2d 633
STROZIER
v.
THE STATE.
60491.
Court of Appeals of Georgia.
Submitted September 16, 1980.
Decided October 22, 1980.
Stanley R. Durden, for appellant.
Nat Hancock, District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The defendant was indicted on four counts of kidnapping. He was convicted of kidnapping Mrs. Wade, a mother (Count 1), her younger daughter (Count 2), and her older daughter (Count 3). He was acquitted on technical grounds, of the kidnapping charges of Mrs. Wade's young son (Count 4). Appeal was taken from the conviction under Count 2 only. Held:
It is urged that an essential element of kidnapping under Code *242 Ann. § 26-1311 (a) (Ga. L. 1968, pp. 1249, 1282) was not established by the evidence, to wit: that the victim, a nine-year-old, did not consent.
The victim did not testify. However, testimony by the victim concerning whether consent was given or withheld is not essential since other evidence can be utilized to establish the victim was abducted and held against her will. See Washington v. State, 243 Ga. 329, 335 (4) (253 SE2d 719).
In this case, there was evidence of the following. In the home occupied by the mother and her three children the defendant accosted the older daughter, held "knives" at her throat and threatened to slash her throat if the mother and her children did not comply with his directions. He first ordered the younger daughter and the son into the house and ordered the mother to drive him in her car, then ordered the family into the car. He ordered the children to get into the back seat and directed the mother to drive him to Atlanta. During the trip when the younger daughter asked "`Mama ... when you going to turn around and go back home?'" the defendant responded "`I told you to shut your mouth up.'"
This evidence was sufficient so that a rational trior of fact could find beyond a reasonable doubt that the victim was abducted and held against her will. The defendant's contention is without merit.
Judgment affirmed. Shulman and Carley, JJ., concur.